Title: Enclosure: Thomas Jefferson’s Account with the Second Bank of the United States, [ca. 4 October 1819]
From: Second Bank of the United States, Richmond Branch,Dandridge, Julius Burbridge
To: Jefferson, Thomas


						
							
								
									ca. 4 Oct. 1819
								
							
						
						
							
								Augt
								11
								
									h
								
								1819. note due
								10.000
								
								
							
							
								
								
								
								Interest to 15h Sept. (bond)
								
								55.
								
							
							
								Sept.
								1
								.
								note
								10.000
								
								
							
							
								
								
								
								Interest to 15 Sept.
								
								25.
								
							
							
								
								
								
								Protest of the first note
								
								3.
								25
							
							
								
								
								
								
								
								$83.
								25
							
						
					